DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 6/25/2020 is considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 10 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Chen et al. (US 20160109923), hereinafter ‘Chen’.

Regarding Claims 1 and 10, Chen teaches a control circuit that controls a target device, the control circuit comprising: a controller (Claim 14, control circuit) that controls a calibration circuit (Fig. 1, voltage regulator 160) to be connected to the control circuit (Claim 14 controller; Fig. 1, 100 MP system); wherein the controller calibrates the control circuit by controlling the calibration circuit (Claim 14 control circuit configured to control the voltage regulator, thus calibrating the MP system) when a predetermined condition is satisfied in a state where the control circuit is connected to the calibration circuit (Claim 14, predetermined condition interpreted as a change in output current of the voltage for input to the controller).

Claim 8, Chen further teaches wherein the calibration circuit includes a display; and the controller causes the display to display information regarding calibration of the control circuit (Para [0103] device may include display to facilitate interaction with user).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 1 above, and further in view of Tsai (US 8171335), hereinafter ‘Tsai’.

Regarding Claim 2, Chen fails to disclose a first clock that generates a first clock signal having a predetermined first clock frequency; wherein the calibration of the control circuit includes calibration of the first clock; the calibration circuit includes a second clock that generates a second clock signal having a predetermined second clock frequency; and when the predetermined condition is satisfied in a state where the control circuit is connected to the calibration circuit, the controller acquires the second clock signal from the second clock, and calibrates the first clock based on the acquired second clock signal.
Tsai teaches a control circuit having a first clock that generates a first clock signal having a predetermined first clock frequency (Claim 1, calibration circuit for calibrating a first clock signal; Col. 5, Lines 32-35 Clk1 same clock frequency); wherein the calibration of the control circuit includes calibration of the first clock (Claim 1); the calibration circuit includes a second clock that generates a second clock signal having a predetermined second clock frequency (Claim 1, calibration circuit for calibrating a second clock signal; Col. 5, Lines 32-35 Clk2 same clock frequency; Claim 2, second clock is reference clock; Claim 1 discloses reference clock has predetermined frequency); and when a predetermined condition is satisfied in a state where a control circuit is connected to the calibration circuit (Claim 1 clock timing adjusting unit coupled to calibration control unit; checks if the phase difference between first and second clocks satisfy a predetermined criterion), the controller acquires the second clock signal from the second clock, and calibrates the first clock based on the acquired second clock signal (Claim 1 received incoming reference clock signal, which is the second clock signal per Clm 2, to generate first clock signal according to calibration control signal) for the benefit of checking if the phase difference falls within a specified range associated with a clock period and adjust accordingly based on the check (Col. 1, Lines 18-50).
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine and provide a first clock that generates a first clock signal having a predetermined first clock frequency; wherein the calibration of the control circuit includes calibration of the first clock; the calibration circuit includes a second clock that generates a second clock signal having a predetermined second clock frequency; and when the predetermined condition is satisfied in a state where the control circuit is connected to the calibration circuit, the controller acquires the second clock signal from the second clock, and calibrates the first clock based on the acquired second clock signal for the benefit of checking if the phase difference falls within a specified range associated with a clock period and adjust calibration accordingly based on the check to minimize influence and delay on the clock signals as taught by Tsai in Col. 1, Lines 18-50.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 1 above, and further in view of Doogue (US 20130015843), hereinafter ‘Doogue’.

Regarding Claim 5, Chen fails to disclose a current sensor, wherein the calibration of the control circuit includes calibration of the current sensor; the calibration circuit outputs a plurality of currents having different current values to the current sensor in accordance with control by the controller when the predetermined condition is satisfied in a state where the control circuit is connected to the calibration circuit; the current sensor detects each of the plurality of currents that has been acquired; and the controller calibrates the current sensor based on the detection result of each of the plurality of currents by the current sensor.

Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date to combine a current sensor, wherein the calibration of the control circuit includes calibration of the current sensor; the calibration circuit outputs a plurality of currents having different current values to the current sensor in accordance with control by the controller when the predetermined condition is satisfied in a state where the control circuit is connected to the calibration circuit; the current sensor detects each of the plurality of currents that has been acquired; and the controller calibrates the current sensor based on the detection result of each of the plurality of currents by the current sensor for the benefit of providing an integrated circuit current sensor that allows for self-calibration in a current divider configuration as taught by Doogue in Fig. 2, Para [0027, 0010].

Regarding Claim 6, Chen in view of Doogue further discloses wherein the controller calculates a correction formula based on the detection result of each of the plurality of currents, and calibrates the current sensor based on the calculated correction formula (Doogue in Para [0028] controller 34 may be configured to use control line 36 to initiate self-calibration, either through the type of signaling described above, or by using a simple serial calibration command, and to use a separate control line, line 46, to set values of certain calibration-required reference voltages to user-selected values; used to control/initiate different "phases" of self-calibration or control/initiate a particular phase as described in Para [0052-0054]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 1 above, and further in view of Hafner et al. (US 20190058427), hereinafter ‘Hafner’.

Regarding Claim 7, Chen fails to disclose the target device is a motor.
Hafner teaches a motor calibration device comprising a control circuit configured to control a drive signal provided to a motor (Para [0008]) for the benefit of indicate a relationship between an actual angular position of a rotor of the motor in response to the drive signal and an expected angular position of a rotor of an ideal motor in response to the drive signal, thus reducing instability of a motor control (Para [0006-0007]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date to combine the control circuit with the motor for the benefit of indicating a relationship between an actual angular position of a rotor of a motor in response to a drive signal and an expected angular position of a rotor of an ideal motor in response to the drive signal, thus reducing instability of a motor control as taught by Hafner in Para [0006-0008].

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20160109923), hereinafter ‘Chen’ and further in view of Kato et al. (US 20180017656), hereinafter ‘Kato’.

Regarding Claim 9, Chen teaches a control circuit that controls a target device, the control circuit comprising: a controller (Claim 14, control circuit) that controls a calibration circuit (Fig. 1, voltage regulator 160) to be connected to the control circuit (Claim 14 controller; Fig. 1, 100 MP system); wherein the controller calibrates the control circuit by controlling the calibration circuit (Claim 14 control circuit configured to control the voltage regulator, thus calibrating the MP system) when a predetermined condition is satisfied in a state where the control circuit is connected to the calibration circuit (Claim 14, predetermined condition interpreted as a change in output current of the voltage for input to the controller).
Chen fails to explicitly disclose the controller does not control the device when the controller does not calibrate the control circuit.
Kato teaches a calibration circuit coupled to a motor wherein a controller does not control the device when the controller does not calibrate the control circuit (Para [0104] switch 54 is turned off to disconnect the calibration device 320 from the control circuit, Fig. 15 disclosing control circuit as 59 and controller as 53 which controls the switch 54 per Para [0093]; thus the controller controls the calibration and can be switched off, not controlling the motor) for the benefit of preventing a signal of communication during calibration.
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the controller not controlling the device when the controller does not calibrate the control circuit for the benefit of preventing a signal of communication during calibration as taught by Kato in Fig. 15, Para [0104, 0093].

13.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Tsai (US 8171335), hereinafter ‘Tsai’ as applied to claim 2 above, and further in view of Doogue (US 20130015843), hereinafter ‘Doogue’.

Regarding Claim 13, Chen in view of Tsai fails to disclose a current sensor, wherein the calibration of the control circuit includes calibration of the current sensor; the calibration circuit outputs a plurality of currents having different current values to the current sensor in accordance with control by the controller when the predetermined condition is satisfied in a state where the control circuit is connected to the calibration circuit; the current sensor detects each of the plurality of currents that has been acquired; and the controller calibrates the current sensor based on the detection result of each of the plurality of currents by the current sensor.
Doogue teaches a current sensor (Fig. 2, sensor 12), wherein a calibration of a control circuit includes calibration of the current sensor (Para [0027] calibration of current sensor 30 of control system 30); the calibration circuit outputs a plurality of currents having different current values to the current sensor in accordance with control by the controller when the predetermined condition is satisfied in a state where the control circuit is connected to the calibration circuit; the current sensor detects each of the plurality of currents that has been acquired; and the controller calibrates the current sensor based on the detection result of each of the plurality of currents by the current sensor (Para [0027] the current sensor is controlled by the controller 34 by way of calibration command signal, further received by controller; during self-calibration current sensor is adjusted until the output signal provided has a desired value) for the benefit of providing an integrated circuit current sensor that allows for self-calibration in a current divider configuration (Para [0010]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date to combine a current sensor, wherein the calibration of the control circuit includes calibration of the current sensor; the calibration circuit outputs a plurality of currents having different current values to the current sensor in accordance with control by the controller when the predetermined condition is satisfied in a state where the control circuit is connected to the calibration circuit; the current sensor detects each of the plurality of currents that has been acquired; and the controller calibrates the current sensor based on the detection result of each .

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Tsai (US 8171335), hereinafter ‘Tsai’ as applied to claim 2 above, and further in view of Hafner et al. (US 20190058427), hereinafter ‘Hafner’.

Regarding Claim 16, Chen in view of Tsai fails to disclose the target device is a motor.
Hafner teaches a motor calibration device comprising a control circuit configured to control a drive signal provided to a motor (Para [0008]) for the benefit of indicate a relationship between an actual angular position of a rotor of the motor in response to the drive signal and an expected angular position of a rotor of an ideal motor in response to the drive signal, thus reducing instability of a motor control (Para [0006-0007]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date to combine the control circuit with the motor for the benefit of indicating a relationship between an actual angular position of a rotor of a motor in response to a drive signal and an expected angular position of a rotor of an ideal motor in response to the drive signal, thus reducing instability of a motor control as taught by Hafner in Para [0006-0008].

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Doogue (US 20130015843), hereinafter ‘Doogue’, as applied to claim 5 above and further in view of Hafner et al. (US 20190058427), hereinafter ‘Hafner’.

Regarding Claims 19 and 20, Chen in view of Tsai fails to disclose the target device is a motor.

Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date to combine the control circuit with the motor for the benefit of indicating a relationship between an actual angular position of a rotor of a motor in response to a drive signal and an expected angular position of a rotor of an ideal motor in response to the drive signal, thus reducing instability of a motor control as taught by Hafner in Para [0006-0008].

Allowable Subject Matter
Claims 3, 4, 11, 12, 14, 15, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding Claim 3, the closest prior art fails to disclose “wherein the control circuit is configured to calculate the corrected angular position by adding a compensation angle indicated by the calibration data to the measured angular position, the compensation angle corresponding to a difference between the expected angular position and the actual angular position” in combination with all other limitations of the claim renders the claim allowable over the prior art.  Subsequent claims 12, 14, and 17 would also be allowable due to dependency.
Regarding Claims 4, 11, and 12, the closest prior art fails to disclose “wherein for each of multiple different actual angular positions of the rotor of the motor in response to the drive signal, the calibration data indicate a relationship between the respective actual angular position and a corresponding expected angular position of the rotor of the ideal motor in response to the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811. The examiner can normally be reached M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESA ALLGOOD/Primary Examiner, Art Unit 2868